On Application for Rehearing
PER CURIAM:
In brief in support of application for rehearing counsel for plaintiff-appellant correctly points out an error in our original opinion in which we found plaintiff had flagrantly violated LRS 32:141, subd. C. The statute in effect at the time of the occurrence of the accident in this case in the year 1959 was LRS 32:241 (A).
Since there is no material difference in the statutory provisions, this technical error has no effect upon our conclusion. Indeed, regardless of statute, the established facts conclusively support our finding that the negligence of plaintiff was the proximate cause of the accident.
The application for rehearing is denied.